Title: Abigail Adams 2d to Elizabeth Cranch, 20 July 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Braintree post 20 July 1783

Amid the numberless letters that you receive from your various and numerous correspondents, can a few lines from your friend afford you any pleasure. Tis perhaps vanity in me to suppose you can receive any satisfaction from my letters, but I assure you if I thought you did not I should not have resumed my pen.—You well know that Nature has given me pride enough to balance all my other qualities, whether tis an advantage or not I have never yet been able to determine.
I should have acknowledged the receipt of your letter by Mr. Shaw, ere this time, but the weather for this week past has been so extreme hot that I have not been capable of complying with my own wishes or intentions. Has it been as unfavourable with you, or have you been singularly favourd.
I do not intirly agree with you Eliza. I believe our happiness is in a great measure dependant upon external circumstances. At the same time I think that there are some persons—I hope they are few, that want every outward event through their lives to prove favourable, either from their natureal unconquerable dispositions, or from habitual uneasiness, would never find any source of happiness pleasure or contentment within themselvs.—Your wishes for the continueance of my health and happiness are gratefully received. My natural disposition will ever lead me to look upon the fairest side of things. Tis no merit. I do not mean to claim any from it. When I look arround me and see numbers of my fellow mortals, equally deserving the blessings and enjoyments of Life with myself, deprived in numberless instances of even the necessarys and conveniences of it, it leads me to reflect that it is my Duty not only to feel gratefull, to the Wise disposer of all events, but to express my gratitude by the acknowledgement of my happiness. I am in reality happy my friend. I have ten thousand scources of happiness which others are deprived of. If there is an equal degree of happiness and misery strewd in our path, I sometimes fear least some unforeseen event should deprive me of that degree of contentment and quietude that I now experience. But I will not forebode evil. Twill not lessen the poignancy of the stroke.
Your letters to your friends since you have been at Haverhill, if I may judge from them, bespeak a tranquility of mind which I think is the result of an agreeable situation. I dare say you feel intirely happy. We are apt, perhaps too often, to judge of others by our own feelings. In this instance I acknowledge I do, from my own feelings when I visited my good Aunt, I know yours are not only pleased but happy.
You ask me to give you an account of commencement. Indeed my Dear I could wish to comply with all your requests, but I should not give you an agreeable idea of it should I make an attempt, so I think it is best to be silent. I saw many of my friends, and this circumstance pleased me, but such a scene of noise and confusion was no place for me to enjoy their presence. We had an elegent Ball, there was much company, too much to be agreeable and as much confusion as I ever wish to be witness to again, and yet it was executed as well as could be expected. The court house was not an agreeable place for the purpose of danceing. I think you will find out that I was not very much gratified, with my part of the evening. I came away at twelve, prudent Girl was I not, many of the company that I went with stayd till three. No one from Mrs. Danas family except Miss Lidia, was there, oweing to a little desinged affront from Mr. Otis. Mr. Hary I mean.
I hope and wish to hear from you soon, my friend. Do not let the multiplicity of your correspondence neglect, the first that you ever had. A tuesday there is to be a little party here. We shall miss you. The Miss Quincy, Polly Otis, she is to spend the next week with me, Miss Frazier and Mr. Head. Louisa has just begun to complain of the symptoms of the measels. We expect Charles will have them this week, he is anxius to return to Haverhill. I wish they were well through them.
We have received no letters from Pappa since you left Braintree. Mamma received one from Mr. Thaxter dated in April—no news of any kind. He does not particularly mention returning. And when are we to look for you in Braintree. I do not wish to deprive your Haverhill friends of the pleasure that your presence affords them. But I cannot avoid wishing you to return. I have not yet gained any great degree of disinterestedness, and fear I never shall.
Your Cousin Betsy Palmer has become quite a rambler, goes to Boston every week. I am sincerely glad of it. I hope it will be of advantage to her health and spirits. She was at meeting to day in her quaker coulourd habit. I have not seen her since I came from Haverhill. Tis a strang circumstance. I have this instant recollected it. Present my respect and Love if it will be acceptable to Mr. Shaw and my Aunt. Love to Tommy, if I do not find time to write him. If you will take the trouble you may if you please present my compliments to Miss Peggy White.—Here is I think a considerable long letter. I hope it will ensure me as long or a longer one in return. Adieu believe me your sincere friend

Ab. Adams

